


Exhibit 10.2


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on this second
day of December, 2013, by and between Brian M. Sullivan (“Executive”) and
CTPARTNERS EXECUTIVE SEARCH INC, a Delaware corporation (the “Company”).
W I T N E S S E T H:
WHEREAS, the Company is engaged in the business of providing retained executive
search and related services to clients on a global basis (the “Business”);
WHEREAS, for purposes of this Agreement (except where the context contemplates
otherwise), the term “the Company” shall include CTPartners Executive Search
Inc., its subsidiaries and assignees, and any predecessors and successors in
interest of the Company;
WHEREAS, the Company previously entered into an Employment Agreement effective
as of December 2, 2010, which terminated in accordance with its terms on
December 2, 2013 (the “Prior Agreement”);
WHEREAS, Executive shall attain valuable knowledge and experience pertaining to
the Business, trade secrets, customers, markets, sources of supply, manner of
doing business and other confidential and proprietary information; and
WHEREAS, the Company currently employs Executive and desires to continue to
employ Executive from and after the Effective Date, and Executive desires to
continue to be so employed by the Company upon the terms and conditions set
forth herein, including, without limitation, the prohibitions upon Executive
from the disclosure of confidential information and interference with the
Company’s business operations as provided herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Executive agree as follows:
1.RECITALS. The recitals contained in the “WHEREAS” clauses are incorporated
herein and made a part of this Agreement as though fully rewritten herein.
2.TITLE, DUTIES AND TERM. The Company hereby employs Executive as Chief
Executive Officer of the Company, with such authority, duties and
responsibilities as are customarily associated with, or assigned to, the
highest-ranking executive officer of a publicly-held corporation, and such
additional duties as may be assigned to Executive from time to time by the
Company’s Board of Directors (the “Board”)) which are consistent with the
position of Chief Executive Officer of a publicly-held corporation. In addition,
Executive shall continue as a member of the Board immediately upon the Effective
Time, and for so long as Executive shall serve as the highest-ranking executive
officer of the Company, he shall be nominated by the Corporate Governance and
Nominating Committee (or its successor) for re-election as a director at such
time as nominees are being proposed for election at the annual meeting of
shareholders of the Company, as long as such nomination does not impair the
proper exercise of the applicable fiduciary duties by such committee or the
Board. The employment of Executive under this Agreement shall continue from and
after December 3, 2013 (the “Effective Date”) and until the earlier of (a) June
30, 2015 (the “Term”), and (b) the date such employment is terminated pursuant
to Section 7, provided that the Company may elect to renew the Term of this
Agreement for an additional one-year period by giving written notice thereof to
Executive at least ninety (90) days prior to the




--------------------------------------------------------------------------------




expiration of the Term. If the Company does not elect to renew the Term for such
additional one-year period, then Executive’s employment shall terminate at the
close of business on the last business day of the Term, and such termination of
employment shall be treated as a Termination Other than for Cause (as defined
herein). Regardless of the reason for termination of Executive’s employment
hereunder, Executive, without taking any further action, shall be deemed to have
resigned from the Board upon such termination. During the course of his
employment, Executive shall at all times, faithfully, industriously and to the
best of his abilities, perform his duties hereunder. Except with the consent of
the Board (which consent shall not be unreasonably withheld), Executive shall
devote his full business time and efforts to the affairs of the Company, but
nothing contained herein shall be construed to prevent Executive from (i)
investing Executive’s assets or (ii) engaging in other activities for charitable
or other non-profit institutions, provided that such activities do not
materially interfere with the performance of Executive’s duties hereunder.
Furthermore, service by Executive on the boards of directors of up to two (2)
non-competing companies shall not be deemed to be a violation of this Agreement
provided such service does not materially interfere with the performance of
Executive’s duties hereunder. The parties acknowledge that the Executive is, and
intends to continue to be, domiciled in the State of Florida. The parties
further acknowledge that the nature of the Executive’s activities will require
extensive travel. In light of the foregoing, the parties agree that the
Executive shall not be required to be physically present in any particular
office of the Company on any regular basis or for any particular number of days
during a calendar year. The Executive agrees, however, that the foregoing shall
not diminish the Executive’s duties and responsibilities to the Company as
provided herein.
3.SALARY, BONUS AND EQUITY INCENTIVE AWARDS. As consideration for the services
of Executive hereunder, the Company shall pay Executive an annual base salary
equal to Seven Hundred and Fifty Thousand ($750,000) (the “Base Salary”) payable
in equal semi-monthly installments, or in such other periodic method to which
both parties agree, less applicable payroll taxes, withholdings and deductions.
The Compensation Committee of the Board (the “Compensation Committee”) shall
perform an annual review of Executive’s compensation based on Executive’s
performance of his duties and the Company’s other compensation policies. The
term “Base Salary” as used herein shall include any changes to the Base Salary
from time to time. Executive shall be eligible for an annual bonus in an amount
determined by the Compensation Committee based on Executive’s performance of his
duties and the Company’s other compensation policies with a target annual bonus
opportunity for each year which is between 75% and 150% of the Executive’s Base
Salary for such year (the “Annual Bonus”). The actual Annual Bonus paid will be
based on the Company’s and Executive’s performance. Such Annual Bonus shall be
paid at such time as annual bonuses are paid to executive officers of the
Company as determined by the Compensation Committee. Executive must be employed
by the Company at the time of payment, except if Executive’s employment is
terminated by death, Disability, by the Company Other than for Cause or by the
Executive for Good Reason after December 31 of a given year (the “Bonus Year”)
and before the full payment to Executive of the Annual Bonus amount to which he
is entitled for the Bonus Year, in which case, Executive or his estate will be
paid any remaining amount of the Annual Bonus for the Bonus Year on or before
the latter of (i) the date similar Annual Bonus amounts are paid to other
executive officers of the Company, and (ii) 30 days after the date Executive’s
employment is terminated. Executive shall be eligible to receive, from time to
time, one or more equity awards under the Company’s 2010 Equity Incentive Plan
(or other equity incentive plan then in existence) (an “Equity Award”) it being
agreed to and understood that any such Equity Award shall be at the discretion
of the Board or the Compensation Committee based on Executive’s performance of
his duties and the Company’s other compensation policies. Such Equity Awards
shall be subject to the terms of the applicable equity incentive plan of the
Company and granting agreement.
4.BENEFITS. During the term of his employment and as otherwise provided herein,
Executive shall be entitled to participate in any employee benefit plans, that
may exist from time to time, which are generally maintained or established by
the Company on the same terms and conditions as




--------------------------------------------------------------------------------




generally apply to its executive employees, including, without limitation,
health care benefits, insurance, retirement plan benefits, and disability
benefits.
5.ABSENCE AND LEAVE. During the Term, Executive shall be entitled to the same
paid absence (whether for vacation, sick leave or personal time) and continuous
service leave benefits on the same terms and conditions, as generally apply to
executive employees of the Company.
6.EXPENSES. The Company shall reimburse Executive, in accordance with the
Company’s policies, for reasonable expenses incurred by him on behalf of the
Company in the performance of his duties as specified herein. Such reimbursement
shall be made upon presentation of itemized expense statements and such other
supporting documentation as the Company may reasonably require.
7.TERMINATION. The Executive’s employment hereunder may be terminated as
follows:
1.Termination for Death. The Executive’s employment hereunder shall terminate
automatically upon Executive’s death. In the event of termination of the
Executive’s employment pursuant to this Section 7.1, the Company shall promptly
(but in no event later than sixty (60) days following the date of termination)
pay the Executive’s heirs or legal representative, as applicable, any Base
Salary and Annual Bonus, accrued and unpaid, through the date of death, less
applicable payroll taxes, withholdings and deductions, together with any unpaid
expense reimbursements owed Executive under Section 6 hereof. If the Executive’s
death occurs after the Bonus Year to which an Annual Bonus relates, the
Executive’s heirs or legal representatives shall be entitled to payment of that
Annual Bonus in accordance with Section 3. For any partial performance year, the
Company shall pay Executive’s heirs or legal representative an amount equal to
the Target Bonus during the year of death multiplied by a fraction, the
numerator of which is the number of completed days (including the date of death)
during the year of death and the denominator of which is 365. Executive’s heirs
or legal representative, as applicable, shall also be entitled to any fringe
benefits which have vested on Executive’s behalf prior to his death. Except as
provided in Sections 4, 6, 7.1, 7.6 and 8, which the parties agree survive the
termination of the Executive’s employment pursuant to this Section 7.1, upon
termination of the Executive’s employment pursuant to this Section 7.1, the
parties (and, in the case of the Executive, his heirs or legal representatives,
as applicable) shall have no further rights or obligations under this Agreement.
2.Termination for Disability.
(a)The Company and Executive acknowledge and agree that essential functions of
Executive’s position are unique and critical to the Company and that a
disability condition which causes Executive to be unable to perform the
essential functions of his position even with reasonable accommodations for a
period in excess of (i) ninety (90) consecutive days or (ii) for shorter periods
aggregating one hundred eighty (180) days in any three hundred sixty five (365)
consecutive day period, shall constitute an undue hardship on the Company. If
the Company determines in good faith upon medical certification, and after
consultation with Executive (and, if requested by Executive, with Executive’s
physician(s)), that Executive is disabled and unable to perform the essential
functions of his position even with reasonable accommodations for such period,
the Company may give Executive written notice of its intention to terminate
Executive’s employment hereunder. Executive shall have the right to dispute the
Company’s determination as set forth in Section 12. Subject to the foregoing, if
the Executive’s employment is terminated by the Company pursuant to this
Section 7.2, the Company shall promptly (but in no event later than sixty (60)
days following the date of termination) pay the Executive any Base Salary and
Annual Bonus, accrued and unpaid, through the date of termination pursuant to
this Section 7.2, less applicable payroll taxes, withholdings and deductions,
together with any unpaid expense reimbursements owed Executive under Section 6
hereof. If the Executive’s termination by reason of disability occurs after the
Bonus Year to which an Annual Bonus relates, the Executive shall be entitled to
payment of that Annual Bonus in accordance with




--------------------------------------------------------------------------------




Section 3. For any partial performance year, the Company shall pay the Executive
an additional amount equal to the Target Bonus during the year of termination
multiplied by a fraction, the numerator of which is the number of completed days
(including the date of termination) during the year of termination and the
denominator of which is 365. Executive shall also be entitled to any fringe
benefits which have vested on Executive’s behalf prior to termination. Except as
provided in Sections 4, 6, 7.2, 7.6, 8, 9 and 11, which the parties agree
survive the termination of the Executive’s employment pursuant this Section 7.2,
upon termination of the Executive’s employment hereunder pursuant to this
Section 7.2, the parties shall have no further rights or obligations under this
Agreement.
(b)Solely for purposes of the Company making and/or defending a determination of
disability as provided for in Section 7.2(a) above and after advance notice to
Executive from Company and acknowledgment within seven (7) days by Executive to
Company, Executive hereby authorizes any health care provider or health care
plan which has provided health care services or payment therefor on behalf of
Executive, to disclose Executive’s health information to the Board or officers
and/or human resource personnel of the Company upon the request of any one or
more of them. As used herein, the term “health information” means any and all
health information (including but limited to, diagnoses, reports and test
results) that may relate to Executive’s fitness for employment by the Company,
or to his status pursuant to this or any other agreement with, or policy of, the
Company. The Company agrees to maintain the confidentiality of such information,
and to cause its officers and other agents in receipt of such information to
maintain the confidentiality of such information, and that such information
shall be accessed by, and disclosed to, individual directors, officers,
employees and agents of the Company strictly on a need to know basis. Executive
understands and agrees to the following:
(i)
that he has the right to revoke the authorization contained in this
Section 7.2(b) at any time by notifying the Company in writing that such
revocation will only be effective after it is received and logged by the
Company, and that any use or disclosure made prior to revocation under this
Section 7.2(b) will not be affected by the revocation;

(ii)
that after Executive’s health information is disclosed, federal law might not
protect it, and it may be redisclosed by the recipient;

(iii)
that Executive’s continued employment and position with the Company are subject
to his consent to this authorization and authorizing release of any additional
health care information that the Company requests;

(iv)
that the Board is entitled to receive a copy of this Agreement, including this
authorization; and

(v)
that this authorization will expire upon the termination of Executive’s
employment with the Company.

3.Termination by the Company for Cause. Except as a result of the death or
disability of Executive, the Company may terminate Executive’s employment
hereunder for Cause by written notification citing the specific reasons for
termination. For purposes of the Agreement, “Cause” means:
(i)
Executive’s breach, non-performance or non-observance of any of the provisions
of this Agreement, which breach has a material adverse effect on the Company or
the Business and shall continue unremedied for thirty (30) business days after
Executive shall have been given written notice by the Board of said breach,
non-performance or non-observance;

(ii)
Executive’s breach of any of his fiduciary duties to the Company, which breach
has a material adverse effect on the Company or the Business and shall continue





--------------------------------------------------------------------------------




unremedied for thirty (30) business days after Executive shall have been given
written notice by the Board of said breach; and
(iii)
Executive’s conviction of a felony involving theft, embezzlement, fraud or moral
turpitude or a felony in connection with his employment with the Company.

In the event of termination of Executive’s employment pursuant to this
Section 7.3, the Company shall promptly (but in no event later than sixty (60)
days following the date of termination) pay the Executive any Base Salary,
calculated on a pro rata basis (based on the ratio of the number of days in the
year prior to termination to the total number of days in the year) through the
date of termination, less applicable payroll taxes, withholdings and deductions,
together with any unpaid expense reimbursements owed Executive under Section 6
hereof. With respect to 7.3(iii), the Company shall have the right to place
Executive on paid leave pending the ultimate disposition of the matter. In the
event of conviction, the Company shall be entitled to reimbursement from
Executive for Base Salary paid to Executive during such paid leave. Executive
shall also be entitled to any fringe benefits which have vested on Executive’s
behalf prior to termination. Except as provided in Sections 4, 6, 7.3, 7.6, 8,
9, 10 and 11, which the parties agree survive the termination of the Executive’s
employment pursuant to this Section 7.3, upon termination of the Executive’s
employment pursuant to this Section 7.3, the parties shall have no further
rights or obligations under this Agreement.
4.Termination by Executive. Subject to prior termination pursuant to
Sections 7.1 or 7.2 above, Executive may terminate his employment hereunder for
Good Reason. If Executive’s employment is terminated for Good Reason, Executive
shall be entitled to the same payments and benefits provided in Section 7.5, as
if his employment were terminated other than for Cause. For purposes of this
Agreement, “Good Reason” shall mean:
(i)
Any assignment to Executive of any duties inconsistent in any material respect
with his duties as Chief Executive Officer of the Company, without Executive’s
written consent (which consent will not be unreasonably withheld to the extent
that such duties are duties normally performed by the chief executive officer of
a public corporation at the same stage of development as the Company), or a
material change in his position, authority or responsibilities without
Executive’s written consent or any other action by the Company which results in
a material diminution of the position, duties, authority, or responsibility of
Executive;

(ii)
A material reduction in Executive’s Base Salary as in effect on the date of this
Agreement or as the same may be increased from time to time, other than as part
of an across-the-board reduction applicable to the executive officers of the
Company;

(iii)
The Company shall breach any material provision of this Agreement, which breach
shall continue unremedied for thirty (30) business days after the Company shall
have been given written notice of said breach; or

(iv)
Failure of the Company to obtain from any successor the assumption of, or the
agreement to perform, this Agreement (as contemplated in Section 13 hereof)
prior to consummation of a Change of Control (as defined below).

Notwithstanding the foregoing provisions of this Section 7.4, Executive’s
termination of employment shall be considered to be on account of Good Reason
only if (A) an event or condition occurs which satisfies the foregoing
provisions of this Section 7.4, (B) Executive provides the Company with written
notice pursuant to Section 15 that he intends to resign for Good Reason and such
written notice includes (I) a designation of at least one of Section 7.4(i)
through (iv) (the “Designated Section”) and (II) specifically describes the
events or conditions Executive is relying upon to satisfy the requirements of
the Designated Section(s), (C) as of the thirtieth (30th) day following the
Company’s receipt of such notice from Executive, such events or conditions have
not been corrected in all material respects, and (D) Executive resigns his
employment within sixty (60) days after the date on which Executive first has




--------------------------------------------------------------------------------




actual knowledge of the occurrence of the first event or condition upon which
Executive relies upon to satisfy any of the Designated Section(s).
In addition, Executive may terminate his employment hereunder other than for
Good Reason. Upon termination of the Executive’s employment hereunder for other
than Good Reason, the Company shall promptly (but in no event later than
sixty (60) days following the date of termination) pay to the Executive any Base
Salary, accrued and unpaid, through the date of termination pursuant to this
Section 7.4, less applicable payroll taxes, withholdings and deductions,
together with any unpaid expense reimbursements owed Executive under Section 6
hereof. The Executive shall also be entitled to any fringe benefits which have
vested on Executive’s behalf prior to such termination. If Executive terminates
his employment for other than Good Reason, Executive acknowledges and agrees
that upon such voluntary resignation, termination or retirement by Executive,
except as provided in Sections 4, 6, 7.3, 7.6, 8, 9, 10 and 11, which the
parties agree survive the termination of the Executive’s employment for other
than Good Reason, the parties shall have no further rights or obligations under
this Agreement.
5.Termination by the Company Other than for Cause or by Executive for Good
Reason. The Company may terminate Executive’s employment hereunder other than
for Cause. In the event that either (1) the Company exercises its right to
terminate Executive’s employment hereunder other than for Cause or (2) the
Executive terminates his employment hereunder for Good Reason under Section 7.4,
the Company shall pay to Executive, as severance, an amount equal to six (6)
months of base salary, payable in equal semi-monthly installments. Executive
will not be required to mitigate the amount of compensation payable to Executive
hereunder, by seeking to secure other employment or otherwise, and the payments
pursuant to this Section 7.5 will not be reduced by reason of Executive securing
other employment or for any other reason. In addition to the foregoing, the
Company shall promptly (but in no event later than thirty (30) days following
the date of termination) pay to Executive any Base Salary due and owing through
the date of such termination, less applicable payroll taxes, withholding and
deductions, together with any unpaid expense reimbursements owed Executive under
Section 6 hereof and any unpaid Annual Bonus amounts under Section 3 for prior
years. Executive shall also be entitled to any fringe benefits which have vested
on Executive’s behalf prior to termination. Except as provided in Sections 4, 6,
7.5, 7.6, 8, 9, 10 and 11, which the parties agree survive termination of the
Executive’s employment hereunder pursuant to this Section 7.5, upon termination
of the Executive’s employment pursuant to this Section 7.5, the parties shall
have no further rights or obligations under this Agreement.
6.Continued Maintenance of Benefit Plans. Unless Executive’s employment is
terminated for Cause, death or by Executive for other than Good Reason, the
Company shall maintain in full force and effect, and at no expense to Executive
or Executive’s family, for the continued benefit of Executive (and, to the
extent applicable under such plans, the Executive’s family) for six (6) months,
commencing on the date of such termination, all medical, hospitalization, health
and accident insurance benefits, plans or programs in which Executive (and, to
the extent applicable under such plans, the Executive’s family) was entitled to
participate immediately prior to the date of termination. In the event that
Executive’s participation in any such benefits, plan or program is barred or
would have adverse tax consequences for the Company, the Plan or the Executive,
the Company shall use all commercially reasonable efforts to provide, at no
expense to the Executive or his family, Executive (and, to the extent applicable
under such plans, the Executive’s family) with benefits substantially similar to
those which Executive (and, to the extent applicable under such plans, the
Executive’s family) would otherwise have been entitled to receive under such
plans or programs. Notwithstanding the foregoing, benefits under this
Section 7.6 shall cease during such six (6) month period if Executive secures
other employment




--------------------------------------------------------------------------------




and, as a result of such employment, receives comparable benefits. If Executive
is not employed after the six (6) month period, and he timely and properly
elects continuation health care coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") under the Company’s plan, Executive
shall be eligible to continue his coverage, pursuant to COBRA, and shall be
responsible for the entire COBRA premium for the remainder of the applicable
COBRA continuation period.
7.Change of Control Payment.
(a)If during the period beginning on the date six (6) months prior to a Change
in Control (as defined below) and ending on the date two (2) years after the
occurrence of a Change of Control, Executive’s employment hereunder is
terminated by the Company other than for Cause or by the Executive for Good
Reason, the Company will pay to Executive within thirty (30) days of such
termination an amount equal to (i) twelve (12) months of Executive’s
then-current Base Salary payable in a lump sum (the “Change of Control Payment”)
plus (ii) an amount in cash equal to the target amount of Executive’s Annual
Bonus for the year of termination multiplied by a fraction, the numerator of
which is the number of completed days (including the date of termination) during
the year of termination and the denominator of which is 365 ((i) and (ii)
collectively, the “Change of Control Payment”). In addition to the foregoing,
the Company shall promptly (but in no event later than sixty (60) days following
the date of termination) pay to Executive any Base Salary due and owing through
the date of such termination, less applicable payroll taxes, withholding and
deductions, together with any unpaid expense reimbursements owed Executive under
Section 6 hereof and any unpaid Annual Bonus amounts under Section 3 for prior
years. Executive will not be required to mitigate the amount of compensation
payable to Executive hereunder, by seeking to secure other employment or
otherwise, and the Change of Control Payment will not be reduced by reason of
Executive securing other employment or for any other reason.
(b)For purposes of this Agreement, the term “Change of Control” shall be deemed
to have occurred upon the first to occur of the following events:
(i)
any Person becomes the Beneficial Owner, directly or indirectly, of 30% or more
of either: (A) the then outstanding shares of common stock of the Company
(“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Outstanding Voting Securities”); provided, however,
that, for purposes of this Section 7.7(b), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company;
(B) any acquisition by the Company; (C) any acquisition by any employee benefit
plan (or related trust) sponsored by the Company or any Affiliate of the
Company; or (D) any acquisition pursuant to a transaction that complies with
Sections 7.7(b)(iii)(A), 7.7(b)(iii)(B) and 7.7(b)(iii)(C); or

(ii)
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or





--------------------------------------------------------------------------------




other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Incumbent Board; or
(iii)
the consummation of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”) unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding common stock and voting securities of the Company immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the outstanding common stock and the outstanding voting
securities of the Company, as the case may be; or (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; or (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
For purposes of Change of Control definition, (i) “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act, (II) “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended from time to time,
(III) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (w) the Company or any of the Company’s direct or
indirect subsidiaries, (x) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any of its Affiliates, (y) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (z) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company and (IV) “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act.
8.Section 409A Payment. Certain payments contemplated by this Agreement
(including certain payments not contingent on a Change of Control) may be
“deferred compensation” for purposes of Section 409A of the Code. Accordingly,
the following provisions




--------------------------------------------------------------------------------




shall be in effect for purposes of avoiding or mitigating any adverse tax
consequences to Executive under Section 409A:
(i)
It is the intent of the parties that the provisions of this Agreement comply
with all applicable requirements of Section 409A. Accordingly, to the extent any
provisions of this Agreement would otherwise contravene one or more requirements
or limitations of Section 409A, then the Parties shall, within any applicable
remedial amendment period provided under the regulations issued under 409A or
otherwise, effect through mutual agreement the appropriate amendments to those
provisions which are necessary in order to bring the provisions of this
Agreement into compliance with Section 409A, provided such amendments shall not
reduce the dollar amount of any such item of deferred compensation or adversely
affect the vesting provisions applicable to such item or otherwise reduce the
present value of that item. If any legislation is enacted while this Agreement
in effect which imposes a dollar limit on deferred compensation, then Executive
will cooperate with the Company in restructuring any items of compensation under
this Agreement that are deemed to be deferred compensation subject to such
limitation, provided such restructuring shall not reduce the dollar amount of
any such item or adversely affect the vesting provisions applicable to such item
or otherwise reduce the present value of that item.

(ii)
Notwithstanding any provision to the contrary in this Agreement, if the Company,
in its good faith discretion, determines that the payments or benefits described
in Sections 7.1, 7.2, 7.4, 7.5, 7.7 or 7.8 of this Agreement do not qualify as
“short-term deferrals” (within the meaning of Section 409A of the Code and the
Treasury Regulations thereunder), then, (a) if Executive is a “specified
employee” (within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder) at the time of his termination of employment, and
(b) there has been no change or clarification in the law after the date of this
Agreement that would permit any such payments or benefits to be paid in
accordance with their original terms (rather than upon the expiration of the
Delay Period (as defined below)) without such payment resulting in a payment
that is not a permissible payment (within the meaning of Section 409A of the
Code and the Treasury Regulations thereunder) as determined by the Company in
its good faith discretion, no payments or benefits to which Executive becomes
entitled under Sections 7.1, 7.2, 7.4, 7.5, 7.7 or 7.8 of the Agreement due to
his “separation from service” (within the meaning of Section 409A of the Code
and the Treasury Regulations thereunder) shall be made or paid to Executive
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of such “separation from service” or (ii) the date of his death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
deferred pursuant to this Section 7.9 shall be paid in a lump sum to Executive,
and any remaining payments due under this Agreement shall be paid in accordance
with the normal payment dates specified for them herein.

9.General Release. Executive acknowledges and agrees that Executive’s right to
receive severance pay and other benefits pursuant to Sections 7.5, 7.7 and 7.8
of this Agreement (collectively, the “Severance Benefits”) is contingent upon
Executive’s compliance with the covenants, representations, warranties and
agreements set forth in Sections 8, 9, 10 and 11 of this Agreement and, except
for those payments and benefits required to be made or provided by law or
pursuant to the express terms of a benefit plan (and other than those benefits
to be provided upon death), such Severance Benefits shall be conditioned upon
Executive’s execution and acceptance of the terms and conditions of, and the
effectiveness of, a general release in the standard form used




--------------------------------------------------------------------------------




by the Company at the time of Executive’s termination of employment (the
“Release”). If Executive fails to comply with the covenants set forth in
Sections 8, 9, 10 and 11 or if Executive fails to execute the Release or revokes
the Release during the seven (7)-day Period following his execution of the
Release, then Executive shall not be entitled to any Severance Benefits. The
Company shall provide Executive with the Release within five (5) days following
his termination of employment. If any of the Severance Benefits are subject to
Section 409A of the Code, Executive shall be entitled to any such Severance
Benefits only if the Release has been executed, is effective and the applicable
revocation period has expired no later than the date as of which such Severance
Benefits are to be paid (or provided) pursuant to this Agreement and if such
requirements are not satisfied, Executive shall not be entitled to any such
Severance Benefits.
8.NONDISCLOSURE. Executive acknowledges that:
(i)
the Company is and will be engaged in the Business during the term of his
employment and thereafter;

(ii)
Executive will occupy a position of trust and confidence with the Company, and
during the course of his employment, Executive will become familiar with the
Company’s trade secrets and with other proprietary and Confidential Information
(defined below) concerning the Company and the Business;

(iii)
the agreements and covenants contained in Sections 8, 9, 10 and 11 are essential
to protect the Company and the confidentiality of its Confidential Information
and client relationships as well as goodwill of the Business, and compliance
with such agreements and covenants will not impair Executive’s ability to
procure subsequent and comparable employment; and

(iv)
Executive’s employment with the Company has special, unique and extraordinary
value to the Company and the Company would be irreparably damaged if Executive
were to provide services to any person or entity in violation of the provisions
of this Agreement.

Therefore, Executive covenants and agrees that he shall, at all times, hold in
strictest confidence, and will not directly or indirectly reveal or otherwise
make available to any other person other than within the scope of his employment
with the Company or in strict accordance with applicable law (and then only
after consulting with the Company’s legal counsel), any and all confidential
information, data, know-how, knowledge, or trade secrets regarding clients’
products, services, technology, suppliers, finances, financial arrangements,
strategic plans, or methods of operation of the Company and its customers (any
and all of which shall be deemed “Confidential Information”) without the express
written consent of the Board. Such Confidential Information includes, without
limitation, financial information, finances, strategic plans, sales and
distribution information, price lists, the identity and lists of actual and
potential customers and technical information, unless such Confidential
Information is already in the public domain. Executive further agrees that all
documents, records, notebooks, notes, computer software systems or programs,
memoranda, and other materials made or compiled by Executive at any time or made
available to him during his employment with the Company concerning the present
or prospective activities of the Company (including copies thereof), whether or
not intermingled with other information, shall be and remain the property of the
Company, and shall be delivered to the Company upon termination of his
employment with the Company and upon request by the Company at any other time.
9.NONINTERFERENCE. For a period of one (1) year following the termination of the
Executive’s employment hereunder for any reason, Executive covenants and agrees
that he shall not, at any time, without the prior written consent of the
Company, (i) directly or indirectly induce or attempt to induce any person or
entity who, during the six (6) months immediately prior to termination, had been
a supplier, client, customer, employee, agent, or other representative or
associate of the Company to withdraw, curtail or cancel such business, or
terminate its relationship




--------------------------------------------------------------------------------




with the Company, or in any way directly or indirectly interfere with such a
relationship or any relationship between any such person or entity and the
Company, or (ii) knowingly hire any person who during the six (6) month period
prior to termination had been an employee or consultant (but excluding any
outside accountant, attorney or similar professional) of the Company.
10.NONCOMPETITION. Executive covenants and agrees that for a period of six (6)
months following the termination of Executive’s employment hereunder for any
reason other than (i) termination by the Company without Cause or
(ii) termination by Executive for Good Reason, Executive shall not, without the
prior written consent of the Company, accept employment with or directly or
indirectly operate or perform any services for (whether as an employee, agent or
independent contractor), invest in (other than stock in a publicly-held
corporation which is traded on a recognized securities exchange or
over-the-counter, provided that the ownership of such equity interest does not
give Executive greater than five percent (5%) of the equity or voting power of
such corporation), or otherwise become associated with in any capacity, any
company, partnership, organization, proprietorship, or any other entity which
competes directly with the business of the Company anywhere in the world, as
such business is operating at the time of such termination of employment.
11.PROPRIETARY RIGHTS.
(a)Except as necessary to carry on the business of the Company, Executive shall
not, directly or indirectly, use or disclose to any person, firm or corporation,
any of the Company’s Proprietary Information, including any candidate list,
personal histories or resumes, employment information, business information,
customer lists, customer contacts, business secrets, or any other information
not generally known in the industry concerning the business or policies of the
Company, including, but not limited to, the Company’s list of Clients and placed
candidates.
(b)Executive acknowledges that, in the course of his employment hereunder and
through his activities for and on behalf of the Company, he will develop,
create, supply, receive, deal with and have access to the Company’s Proprietary
Information and shall hold the Company’s Proprietary Information in trust and
confidence for the Company. In addition to, and not in limitation of the
foregoing, if Executive’s employment is terminated for any reason whatsoever,
voluntarily or involuntarily, Executive recognizes that it is necessary to
safeguard and protect the Company’s business, and that Executive’s compensation
is, in part, in exchange for the restrictions contained in this Agreement.
Moreover, Executive agrees that, notwithstanding anything in this Agreement to
the contrary, he shall, upon termination of employment (or, at any prior time,
if the Company requests same), immediately turn over to the Company all of its
Proprietary Information. In addition, Executive shall have no right to retain
copies of the Company’s Proprietary Information for any reason whatsoever after
termination of employment without the express written consent of the Company.
(c)Executive will not disclose to the Company or use, or induce the Company to
use any proprietary information or trade secrets of others. Executive represents
and warrants that Executive has returned all property and confidential
information belonging to all prior employers.
(d)For purposes of this Agreement:
(i)
“Proprietary Information” shall mean: the Company’s confidential proprietary
information constituting the trade secrets of the Company including, but not
limited to information of a technical and business nature pertaining to the
Business, the identity of candidates, any candidate list, the personal
information, resumes or histories supplied by candidates, information concerning
the identity of employer-clients, and their personnel, the personnel needs and
requirements of employer-clients, and terms and conditions under which the
Company deals with employer-





--------------------------------------------------------------------------------




clients, all trade names, service marks, slogans, customer lists and contracts,
training manuals, training tapes and films, business information and secrets,
computer programs, video cassettes, records, forms, brochures, unique
techniques, methods and procedures for the operation of a search business, the
terms and conditions under which the Company deals with other companies engaged
in the Business, including, but not limited to, its contracts with such
companies.
(ii)
The term “candidate” shall mean any individual who has provided the Company with
job history information, job history resume or an application containing job
history and/or other related information in person, by telephone, in writing or
otherwise whether or not such person was contacted by the Company; provided,
however that, the term candidate shall be limited to candidates who are, at the
time Executive terminates his employment with the Company, identified by the
Company as candidates on any current active search within the Company or who
were placed by the Company prior to the termination of the Executive.

(iii)
The term “customer list” shall not be limited to a physical writing or
compilation of any number of the names of the Company’s customers,
employer-clients, and candidates and/or the pertinent information relating to
them but also includes any and all information whatsoever regarding them whether
or not such compilation is mental or physical.

12.REMEDIES.
1.Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges that
the restrictions on his activities under Sections 8, 9, 10 and 11 hereof are
required for the reasonable protection of the Company. Executive further
acknowledges and agrees that a breach of such obligations and agreements will
result in irreparable and continuing damage to the Company and the Business for
which there will be no adequate remedy at law (and will not raise such as a
defense to any action brought by the Company) and agrees that in the event of
any breach of said obligations and agreements, the Company and its successors
and assigns, shall be entitled to temporary and permanent injunctive relief,
without the necessity of showing actual monetary damages or the posting of a
bond, and to such other further relief, including damages, as is proper in the
circumstances. Each of the parties further acknowledges that, if the scope of
any restrictions contained in Sections 8, 9 10 or 11 is too broad to permit
enforcement thereof to the full extent of such restrictions, then such
restrictions shall be enforced to the maximum extent permitted by law, and the
parties hereby consent and agree that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restrictions.
2.Arbitration. Except as set forth in Section 12.1, all controversies, claims,
disputes and matters in question, arising out of or relating to this Agreement
or the breach thereof, or arising out of or relating to the employment
relationship, including, but not limited to, claims of Employment Discrimination
(defined below), shall be decided by arbitration in Cleveland, Ohio before a
single arbitrator administered by the American Arbitration Association (“AAA”)
under its National Rules for the Resolution of Employment Disputes, amended and
restated effective as of September 15, 2005 (the “Employment Rules”), and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, Rule R-34 of the
AAA’s Commercial Arbitration Rules amended and restated effective as of June 1,
2009 (instead of Rule 27 of the Employment Rules) shall apply to interim
measures. References herein to any arbitration rule(s) shall be construed as
referring to such rule(s) as amended or renumbered from time to time and to any
successor rules. References to the AAA include any successor organization.
“Employment Discrimination” means any discrimination against or harassment of
Executive in connection with Executive’s employment with the Company or the
termination of such employment, including any discrimination or harassment
prohibited




--------------------------------------------------------------------------------




under federal, state or local statute or other applicable law, including the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Americans with Disability
Act, the Family and Medical Leave Act, the Fair Labor Standards Act, or any
similar federal. The parties further agree that the Court of Common Pleas for
Cuyahoga County, Ohio and (if the Federal Arbitration Act is applicable) the
Federal District Court for the Northern District of Ohio, Eastern Division,
shall have jurisdiction over the parties hereto. The arbitrator may grant any of
the parties injunctive relief, including mandatory injunctive relief, in order
to protect the rights of said party hereunder, but shall not be limited to such
relief. The parties specifically agree that this provision for arbitration shall
not preclude a party from seeking injunctive relief in a court in order to
protect its rights hereunder, nor shall the filing of such an action constitute
waiver by a party of his or its right to seek arbitration hereunder. In
preparation for the arbitration hearing, each party may utilize all methods of
discovery authorized by the Ohio Rules of Civil Procedure, and may enforce the
right to such discovery in the manner provided by said Rules and/or by the Ohio
Arbitration law.
13.ASSIGNMENT. This Agreement shall inure to the benefit of, and shall be
binding upon and enforceable by the Company and its successors and assigns.
“Successors and assigns” shall mean, in the case of the Company, any successor
to the Company’s business or assets, whether pursuant to a merger,
consolidation, sale or other transfer of securities or assets, including any
Change of Control. The Company shall require any successor or assign, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
same extent that the Company would be required to perform if no such succession
or assignment had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession or assignment shall be a
breach of this Agreement and shall entitle Executive to receive from the Company
prior to the Change in Control becoming effective the Change in Control Payment
and compensation from the Company pursuant to Section 7.5 as if Executive
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession or assignment
becomes effective shall be deemed the date of termination; provided, however,
that it is further agreed that upon such assumption and agreement prior to the
effectiveness of any such succession or assignment, this Agreement shall remain
in full force and effect, binding upon Executive and such successor, with each
reference herein to the Company being deemed to mean such successor or assignee.
Nothing in this Section 13 shall constitute an agreement by the Executive to a
novation of this Agreement upon a succession or assignment. This Agreement shall
inure to the benefit of, and shall be binding upon and enforceable by, the
Executive. Executive shall not assign this Agreement without the prior written
consent of the Company.
14.INDEMNIFICATION. The Company represents and warrants that the Executive shall
be entitled to the benefits of the indemnification provisions contained in the
Certificate of Incorporation of the Company or in any separate Indemnification
Agreement that may be entered into by and between the Company and Executive with
respect to the Executive’s activities as an executive officer, director, and/or
employee (i) of the Company or any subsidiary thereof, or (ii) at the request of
the Company, of any other entity.
15.NOTICE. Any notice required to be given under the terms of this Agreement
shall be in writing, and mailed to the recipient’s last known address or
delivered in person. If sent by registered or certified mail, such notice shall
be effective on the date of the first attempted delivery thereof; otherwise, it
shall be effective upon delivery.
16.KEY MAN INSURANCE. Executive agrees that, during the Term, the Company may at
any time and for the Company’s own benefit, apply for and take out life, health,
accident, and/or other insurance covering Executive either independently or
together with others in any amount which the Company deems to be in its best
interests and the Company may maintain any existing insurance policies on the
life of Executive owned by the Company. The Company shall own all rights in any
such insurance




--------------------------------------------------------------------------------




policies and in the cash values and proceeds thereof and, except as otherwise
provided, Executive shall not have any right, title or interest therein.
Executive agrees to assist the Company at the Company’s expense in obtaining any
such insurance by, among other things, submitting to the customary examinations
and correctly preparing, signing and delivering such applications and other
documents as may be required by insurers.
17.ENTIRE AGREEMENT; AMENDMENTS; WAIVERS. This Agreement and the agreements
referenced herein contain the entire agreement between the parties hereto with
respect to the subject matter hereof and replaces or supersedes any previous
agreement on such subject matter, provided, however, that nothing in this
Agreement shall affect Executive’s right to receive payments or other benefits
to which he is entitled under the Prior Agreement. It may not be changed orally,
but only by agreement, in writing, signed by each of the parties hereto. The
terms or covenants of this Agreement may be waived only by a written instrument
specifically referring to this Agreement, executed by the party waiving
compliance. If any party fails to take action for any violation of this
Agreement, such failure shall not constitute a waiver or estoppel as to said
violation, but it shall have the right to enforce or take such action for any
prior violation or future violation without being subjected to the defense of
waiver or estoppel.
18.HEADINGS. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.
19.COUNTERPARTS. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same document.
20.GENDER; NUMBER. The use of the masculine, feminine or neuter pronoun shall
not be restrictive as to gender, and the use of the singular or plural shall not
be restrictive as to number, and shall be interpreted in all cases as the
context may require.
21.SEVERABILITY. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms and provisions of
this Agreement in any other jurisdiction.
22.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without giving effect to the
conflict of law provisions thereof.
[Signature page follows]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
CTPARTNERS EXECUTIVE SEARCH LLC
__________________________________________
By: Michael Feiner, Chairman of the Compensation Committee of the Company’s
Board of Directors
EXECUTIVE
                            
Brian M. Sullivan




